Title: John Adams to Abigail Adams, 8 December 1794
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia Decr 8. 1794
          
          Your favour of Nov. 30, I received this morning. As every Thing conspires to keep me poor, I may as well give Way as not: so I will even agree to purchase Pratts Pew: But when I can send you Money to pay for it I know not— The Appropriation Bill is not passed and when it will be brought forward is uncertain, I will Send to the Treasury however and see if I can get a quarter without it. If I cannot I will write you Word in a Post or two. As to Pratts parting with the Pew I believe there is little danger of his finding any other but me imprudent enough to go to his Price.
          Brisler has given fourteen Pence this Currency, about 11d of our

Lawful Money per Pound for what he has sent by Eames, of Clover Seed, and two dollars for 1/2 Bushell of Herds Grass seed, but it is thought the Price will rise.
          The Senators and Representatives from N. England come to see me oftener than they ever did when at Mr Otis’s or when I had a Family here, and We converse on a more familiar Footing: But I cannot bear this course of Life— I must get out of it, some way or other.
          The Whiskey Rebellion has rendered unpopular the Rant that was in vogue last Winter: but as every Thing has its Revolution in these revolving Days It may become fashionable again.
          It Seems that Dearborn & William Lyman are not chosen at the first Tryal, and I should guess they will not have a better Chance at the Second.
          The Situation of Britain is fearful, as well as that of Holland: nor is that of France, notwithstanding their brillant Successes against their external Ennemies less ominous. But The Deneuement, The Catastrophy of the whole vast plot is beyond the reach of my Comprehension or Conjecture.
          The Right of a nation to institute a Government is undeniable: But whether any nation will ever fairly institute a good one is yet a Problem. I fear that France will be cheated into a bad one after all her struggles & sacrifices.
          I have written to our sons. I dont flatter myself with hearing very soon of their Arrival. Their Visit is made to Europe in a very critical and a very interesting time. Every Faculty they have, must be excited by the terrors around them, and the Observations Reflections and Conversation they may have, may be of the greatest service to them thro Life.
          Adieu
        